Citation Nr: 0725404	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-24 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for postoperative residuals of subacromial impingement and 
right acromioclavicular joint arthrosis, with residual scar 
and history of subchondral cyst of the humeral head, prior to 
May 3, 2007.  

2.  Entitlement to a rating higher than 20 percent for 
postoperative residuals of subacromial impingement and right 
acromioclavicular joint arthrosis, with residual scar and 
history of subchondral cyst of the humeral head, beginning 
May 3, 2007.  

3.  Entitlement to an initial rating higher than 0 percent 
for left knee patellofemoral syndrome with medial collateral 
ligament strain, prior to May 3, 2007.  

4.  Entitlement to a rating higher than 10 percent for left 
knee patellofemoral syndrome with medial collateral ligament 
strain, beginning May 3, 2007.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to November 
2002.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  A May 2003 
decision granted the veteran's claim for service connection 
for a right shoulder disability and assigned an initial 10 
percent rating.  And a July 2004 decision granted service 
connection for patellofemoral syndrome with medial collateral 
ligament strain of the left knee, with an initial 
noncompensable (i.e., 0 percent) rating.  He appealed for 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

Also in that May 2003 rating decision, the RO denied an 
additional claim for service connection for migraine 
headaches.  In December 2003, in response, the veteran filed 
a notice of disagreement (NOD) concerning this additional 
claim.  Subsequently, in July 2004, the RO granted service 
connection for his headache disability and notified him of 
that decision.  He has not since filed another NOD to contest 
either the initial rating or effective date assigned for his 
headaches.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the veteran must separately appeal these downstream 
issues).  Accordingly, that claim is no longer before the 
Board.  



Previously, in May 2006, the Board remanded this case to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development of the claim for a higher 
initial rating for the right shoulder disability and for 
issuance of a statement of the case (SOC) concerning the 
claim for an initial compensable rating for the left knee 
disability, which had not yet been sent following the 
veteran's NOD on that issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Upon issuance of the requested SOC on the 
left knee disability claim, the veteran filed a timely 
substantive appeal (VA Form 9), the final action necessary to 
perfect an appeal to the Board.  See 38 C.F.R. §§ 20.200, 
20.202 (2006).  The AMC then continued the denial of the 
claims and returned them to the Board for further appellate 
review.  

The Board again remanded this case in February 2007 for still 
further development of the evidence on both issues.  That 
development has been completed and the case is now ready for 
final appellate review.  The Board notes that, following a VA 
compensation examination in May 2007, a rating decision later 
in May 2007 increased the ratings for the right shoulder and 
left knee disabilities, effective from the date of that 
examination, effectively resulting in staged ratings for 
these disabilities.  Therefore, the issues now on appeal are 
as stated.  


FINDINGS OF FACT

1.  A rating decision in May 2003 assigned an initial 10 
percent rating for postoperative residuals of subacromial 
impingement and right acromioclavicular joint arthrosis, with 
residual scar and history of subchondral cyst of the humeral 
head.  A rating decision in May 2007 increased the rating to 
20 percent beginning May 3, 2007.  

2.  Prior to April 12, 2007, postoperative residuals of 
subacromial impingement and right acromioclavicular joint 
arthrosis, with residual scar and history of subchondral cyst 
of the humeral head, were manifest by range of motion that 
was only slightly decreased from normal by pain.  

3.  Beginning April 12, 2007, rather than May 3, 2007, 
postoperative residuals of subacromial impingement and right 
acromioclavicular joint arthrosis, with residual scar and 
history of subchondral cyst of the humeral head, were 
manifest by limitation of flexion to shoulder level.  

4.  A rating decision in July 2004 assigned an initial 
noncompensable rating for left knee patellofemoral syndrome 
with medial collateral ligament strain.  A May 2007 rating 
decision increased the rating to 10 percent, effective from 
May 3, 2007.  

5.  Left knee patellofemoral syndrome with medial collateral 
ligament strain has been manifest throughout the appeal 
period by painful, but otherwise noncompensable, limitation 
of motion.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 10 percent for postoperative residuals of subacromial 
impingement and right acromioclavicular joint arthrosis, with 
residual scar and history of subchondral cyst of the 
humeral head, prior to April 12, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5024-5201 (2006).  

2.  The criteria are met for a higher 20 percent rating - 
but no more - for postoperative residuals of subacromial 
impingement and right acromioclavicular joint arthrosis, with 
residual scar and history of subchondral cyst of the humeral 
head, beginning April 12, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5024-5201 (2006).  

3.  The criteria are met for an initial 10 percent rating - 
but no more - for left knee patellofemoral syndrome with 
medial collateral ligament strain, prior to May 3, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 
5260 (2006).  

4.  The criteria are not, however, met for a rating higher 
than 10 percent for left knee patellofemoral syndrome with 
medial collateral ligament strain, including since 
May 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of December 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  He was 
provided three VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claims in May 2003 and July 2004 - 
so not until after sending the veteran a VCAA letter in 
December 2002.  Consequently, there was no error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued other relevant precedent 
decisions.  In the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, but that, where the grant of 
service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating and effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

In a recent March 2007 letter, the veteran was notified of 
the requirements of the additional downstream elements 
regarding the disability ratings and effective dates for his 
conditions at issue.  Thus, no further notice is required in 
this case and there is no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claims at this time.  Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  In addition, it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for the veteran's right shoulder and left knee 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In the latter situation, the Board must 
evaluate the level of impairment due to the disability 
throughout the entire period since the effective date of the 
award, considering the possibility of staged ratings.  See 
Fenderson, 12 Vet. App. at 125-26.  

In evaluating the veteran's claims, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



Further, the Court held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  

Right Shoulder

Tenosynovitis is rated based on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5024.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  Code 5003.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

Impairment of the clavicle or scapula, with dislocation, 
warrants a 20 percent rating.  For nonunion of the clavicle 
or scapula, with loose movement, a 20 percent evaluation is 
appropriate; without loose movement, a 10 percent rating is 
for assignment.  Malunion of the clavicle or scapula warrants 
a 10 percent evaluation.  Otherwise, rate on impairment of 
function of contiguous joint.  Code 5203.  

The service medical records show that the veteran reportedly 
injured his right shoulder playing softball in 1997, followed 
by chronic pain.  He subsequently developed chronic 
impingement syndrome and underwent arthroscopic surgery on 
the right shoulder during service in August 2001.  

On VA compensation examination in February 2003, the veteran 
reported constant right shoulder pain and difficulty lifting 
his arm overhead and throwing a ball.  The examiner indicated 
the right shoulder was normal in appearance.  Flexion and 
abduction of the shoulder were each possible to 170 degrees, 
with pain at that point.  External and internal rotations 
were each accomplished to 80 degrees, with pain at that point 
in each shoulder.  There was no ankylosis.  X-rays of the 
right shoulder were reportedly normal.  The examiner 
commented that the right shoulder was limited by pain, 
fatigue, weakness, and lack of endurance, but not 
incoordination.  The diagnosis listed by the examiner was 
right shoulder strain, with difficulty lifting the arm.  

Another VA compensation examination was conducted in June 
2005.  The veteran reported that he had sharp pain and 
decreased mobility in his right shoulder.  The examiner 
described three small arthroscopy scars on the right 
shoulder, each scar was slightly elevated with mild keloid 
formation, but without tenderness, disfigurement, ulceration, 
instability, or tissue loss; there was no abnormal 
pigmentation, and no abnormal texture or limitation of motion 
of any scar.  There was no tenderness or ankylosis of the 
right shoulder.  Flexion and abduction were each possible to 
150 degrees, and external and internal rotation were each 
accomplished to 80 degrees.  The examiner indicated that 
range of motion was affected by repetitive movements, mainly 
by pain, but to some extent also by lack of endurance and 
fatigue, but not by weakness or incoordination; he did not, 
however, describe the extent of any such limitation.  X-rays 
of the right shoulder were reportedly normal.  

Pursuant to the February 2007 remand, another VA orthopedic 
compensation examination was conducted on April 12, 2007, 
with an addendum on May 1, 2007.  That examiner reviewed the 
entire file and recorded the history of the veteran's right 
shoulder disability, as well as the current complaints and 
clinical findings.  The veteran reported that he still had 
difficulty with overhead motion with his right arm and could 
still not throw well with that arm.  He indicated that he 
attempted to throw with it last summer, but his shoulder was 
subsequently painful for about a week.  The veteran stated 
that he had recently lifted some bags of dirt for landscaping 
around his house and that the anterior aspect of his shoulder 
hurt for about 10 days; he treated the pain with Motrin and 
rest.  He denied that his right shoulder would pop out of the 
socket or subluxate.  The veteran reported that he did not 
need to raise his right arm to make a living, but that 
whenever he used it too much, particularly with overhead 
movements or lifting, it would flare up.  He would then take 
Motrin and rest it for a couple days; he denied missing any 
work because of his right shoulder.  On examination, there 
was some prominence of the right scapula, consistent with 
some winging of the scapula.  The examiner noted that, when 
the veteran was standing, his right shoulder was slightly 
higher than the left, with some mild prominence of the distal 
end of the clavicle, and there was more tenderness of the 
right acromioclavicular joint, compared to the left side.  
There were three old, well healed arthroscopy portals on the 
right shoulder.  The veteran was able to touch the top of his 
head with his right hand, but complained of some anterior 
right shoulder pain.  And he could bring his right hand to 
the small of his back with discomfort.  Active abduction of 
the right shoulder was possible to 90 degrees with some 
discomfort, and active flexion of the shoulder was also 
accomplished to 90 degrees, but to additional 10-15 degrees 
with pain.  Passive flexion of the shoulder was possible to 
180 degrees, with passive abduction to 120 degrees, passive 
internal and external rotation to 90 degrees in each 
direction.  Sensation, motor function, and reflexes in the 
right arm were described as being normal.  The examiner 
stated there was no objective evidence of pain, motor 
weakness, lack of endurance, premature fatigability, or 
incoordination on repetitive movements.  

Applying the various rating criteria to the findings noted at 
the time of the February 2003 examination, it is clear that 
examination of the right shoulder yielded essentially normal 
results.  Range of motion testing of the veteran's right 
shoulder was possible to a nearly normal degree in each axis.  
No other abnormal clinical findings were noted.  The examiner 
did indicate, however, that the right shoulder was limited by 
pain, fatigue, weakness, and lack of endurance.  Although the 
criteria were not met for a compensable rating under either 
Code 5201 or 5203, the notation of painful movement warrants 
at least the minimum compensable rating for the shoulder.  
38 C.F.R. § 4.59.  

The Board observes that the minimum rating provided by Code 
5203 is 10 percent.  Although the examiner did not report the 
actual degree of additional limitation produced on repetitive 
movement, the veteran's own reported symptoms indicate that 
he experienced pain only on more strenuous activity, e.g., 
throwing a ball or reaching overhead.  

Accordingly, the Board finds that not more than the minimum 
10 percent rating available under Code 5203 is warranted 
based on that examination.  

On VA examination in June 2005, the veteran's symptoms were 
essentially the same as he had reported previously.  The 
clinical findings recorded by the examiner were also 
essentially identical, except for slightly more decreased 
range of motion for flexion and abduction.  Again, the 
examiner noted that range of motion was further affected by 
repetitive movements, mainly by pain, but to some extent also 
by lack of endurance and fatigue; and again, the degree of 
such additional limitation was not recorded.  

Nevertheless, because the reported complaints and clinical 
findings in June 2005 were essentially the same as at the 
time of the February 2003 examination, the Board finds that 
no more than a 10 percent rating is warranted, based on 
either examination.  

The symptoms the veteran reported to the VA examiner at the 
time of the April 2007 examination, however, reflect further 
increased impairment.  Specifically, the veteran indicated 
that he experienced discomfort on raising his right arm above 
his head to do anything.  The examiner noted that the veteran 
complained of right shoulder pain when touching the top of 
his head with his right hand.  In addition, he experienced 
discomfort on reaching behind his back to touch the small of 
his back with his right hand.  Moreover, on range of motion 
testing, the veteran was able to flex or abduct his right arm 
only to 90 degrees - to shoulder level - before 
experiencing pain.  Nevertheless, the examiner did not record 
any other findings indicative of impairment that was more 
severe than had been previously noted.  In addition, that 
examiner noted that there was no objective evidence of pain, 
motor weakness, lack of endurance, premature fatigability, or 
incoordination on repetitive movements, even though some 
increased functional disability on use had been reported by 
previous examiners (the DeLuca factors).  

Clearly, the increased limitation of motion of the veteran's 
right shoulder met the criteria for a 20 percent rating under 
Code 5201 as of the time of the February 2007 examination.  
However, there was no medical evidence to indicate that the 
veteran's right shoulder disability produced such increased 
functional impairment on use at that time as to warrant 
assignment of a higher schedular rating.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his right shoulder disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings.  
See 38 C.F.R. § 4.1.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  



In summary, then, the Board finds that the medical evidence 
shows that the postoperative residuals of subacromial 
impingement and right acromioclavicular joint arthrosis, with 
residual scar and history of subchondral cyst of the humeral 
head, warranted a 10 percent rating based on the reports of 
VA compensation examinations in February 2003 and June 2005.  
However, effective from the date of the April 2007 VA 
compensation examination, the criteria were met for a 
20 percent rating for the disability.  

As noted above, a rating decision in May 2007 increased the 
rating for the veteran's right shoulder disability from 10 
percent to 20 percent, effective from May 3, 2007, which, it 
said, was the date of the VA examination.  The Board 
observes, however, that that examination was in fact 
conducted on April 12, 2007, with an addendum submitted by 
the examiner on May 1, 2007.  Therefore, the Board concludes 
that, prior to April 12, 2007, the criteria were not met for 
an initial rating greater than 10 percent for postoperative 
residuals of subacromial impingement and right 
acromioclavicular joint arthrosis, with residual scar and 
history of subchondral cyst of the humeral head; a greater 
initial rating for that period is denied.  However, effective 
from April 12, 2007, the criteria were met for a 20 percent 
rating under Code 5201; thus, a 20 percent rating is allowed, 
effective from that date.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5024-5201.  

Left Knee

A number of diagnostic codes are potentially applicable to 
this claim.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  
For symptomatic postoperative residuals of removal of 
semilunar cartilage, a 10 percent rating is assigned.  
Code 5259.  

Arthritis is rated on the basis of the extent of limitation 
of motion it causes.  Codes 5003 and 5010.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

Since, however, no examiner has observed any instability in 
the veteran's left knee, as will be discussed, he cannot 
receive separate ratings for instability (under Code 5257) 
and for arthritis (under Code 5003).  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  See, too, VAOPGPREC 
9-98 (August 14, 1998); Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

By the same line of reasoning, since he has maintained normal 
extension in his left knee, the veteran cannot receive 
separate ratings for limitation of flexion and extension.  
See VAOGPREC 9-2004 (September 17, 2004).  

The veteran's service medical records show that he complained 
of left knee pain in July 2001 which was assessed as 
patellofemoral syndrome with medial collateral ligament 
strain.  The remainder of his service medical records are 
unremarkable for left knee complaints.  



On VA compensation examination in February 2003, the veteran 
indicated that he experienced pain and swelling in his left 
knee after running or walking up stairs.  The examiner 
recorded that the knee was normal in appearance.  Flexion of 
the left knee was possible to 140 degrees, with extension to 
0 degrees - both of which are normal.  There was no 
ankylosis of the knee.  Drawer and McMurray tests were 
negative.  X-rays of left knee were reportedly normal.  The 
examiner commented that the left knee was not limited by 
pain, fatigue, weakness, lack of endurance, 
or incoordination.  

Another VA compensation examination was conducted in June 
2005.  Although the examination primarily concerned the 
veteran's right knee, the examiner did report some clinical 
findings regarding his left knee.  The findings noted were 
for left knee flexion - to 140 degrees - and extension - 
to 0 degrees.  

Pursuant to the February 2007 remand, another VA orthopedic 
compensation examination was conducted on April 12, 2007, 
with an addendum on May 1, 2007.  That examiner reviewed the 
entire file and recorded the history of the veteran's left 
knee disorder, as well as the current complaints and clinical 
findings.  The veteran reported that when he overused his 
knee now - like when he would run around with his kids or 
climb stairs - his knees would pop and swell up.  He 
indicated that, in past years, his knees would pop daily and 
make a clicking noise.  During the previous year, however, 
his knees had been swollen a couple times and had locked a 
couple times, but the locking was not a recurring problem.  
The veteran stated that he used an exercise bike and tried to 
avoid high-impact activities when exercising.  He also 
reported that repetitious movement would bother his knees.  
On examination, there was no significant cruciate or 
collateral ligament laxity in 30 degrees or 90 degrees of 
flexion or in full extension.  The veteran was able to fully 
extend his left leg and could flex his left knee to 125 
degrees; further flexion would produce pain.  There was no 
pain on patellofemoral compression and no instability or 
crepitus.  McMurray and Patrick tests were negative.  No 
effusion was detected, and the veteran was noted to walk 
without a limp.  The examiner stated the veteran was able to 
squat to about 110 degrees of flexion three times and 
reported pain in the anterior aspect of each knee, inferior 
to the patella.  


The examiner also indicated that he found no obvious 
objective evidence of any incoordination, weakened movements, 
increased fatigue, lack of endurance, or pain on repetitious 
movement of the left knee.  X-rays reportedly showed 
tibiofemoral joint narrowing, slightly worse in the medial 
compartment.  

The range of motion findings for the veteran's left knee 
reported by the February 2003, June 2005, and April 2007 VA 
examiners were all essentially identical - flexion of the 
left knee in April 2007 was slightly less than on previous 
examinations, but the reported findings still did not meet 
the criteria for even a noncompensable (i.e., 0 percent) 
rating under Code 5260.  

Further, the veteran's own complaints did not significantly 
differ on the February 2003 and April 2007 examinations - in 
February 2003 he said he experienced pain and swelling in his 
left knee after running or walking up stairs, and in April 
2007 he said that his knee would pop and swell up when he 
overused the knee, with activities like when he would run 
around with his kids or climb stairs.  But the 2007 examiner 
indicated the veteran had pain on flexion of the knee beyond 
125 degrees, as well as on squatting.  

Clearly, the April 2007 examiner's report that the veteran 
experienced pain on motion of his left knee shows that the 
criteria for a compensable rating for the knee were met at 
the time of that examination under the provisions of 
38 C.F.R. § 4.59.  Although the February 2003 examiner did 
not record any complaints of pain during range of motion 
testing, he did note the veteran's report of pain in the knee 
after running or walking up stairs.  So giving him the 
benefit of the doubt, as required by 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3, the Board finds that a compensable 
rating was warranted at the time of the February 2003 
examination, as well, also under the provisions of § 4.59.  
Nevertheless, in the absence of demonstrable limitation of 
motion of the left knee meeting the schedular criteria for a 
compensable rating, the Board concludes that a 10 percent 
rating - and no more - should be assigned for the veteran's 
left knee disability throughout the appeal period.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5260.  

Both the February 2003 and April 2007 examiners specifically 
indicated there was no additional functional impairment on 
use due to pain, incoordination, weakened movements, 
increased fatigue, or lack of endurance.  Therefore, a higher 
rating on that basis - considering the DeLuca factors - is 
not warranted.  

Finally, as explained, in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
the regular schedular standards adequately describe and 
provide for the veteran's disability level.  There is no 
evidence he has ever been hospitalized for treatment of his 
left knee disability since his separation from service.  
Neither does the record reflect marked interference with 
employment, meaning above and beyond that contemplated by a 
10 percent schedular rating.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In summary, then, the Board concludes that a 10 percent 
rating should be assigned for left knee patellofemoral 
syndrome with medial collateral ligament strain, prior to May 
3, 2007, but that an initial rating higher than 10 percent - 
including since May 3, 2007, is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As 
discussed, the benefit of the doubt was resolved in the 
veteran's favor for the period prior to May 3, 2007.  
However, as the preponderance of the evidence is against his 
claim for the period beginning May 3, 2007, that doctrine is 
not applicable for that period.  38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

An initial rating greater than 10 percent for postoperative 
residuals of subacromial impingement and right 
acromioclavicular joint arthrosis, with residual scar and 
history of subchondral cyst of the humeral head, is denied.  

A higher 20 percent rating is granted as of April 12, 2007, 
rather than as of May 3, 2007, for the postoperative 
residuals of subacromial impingement and 
right acromioclavicular joint arthrosis, with residual scar 
and history of subchondral cyst of the humeral head, subject 
to the laws and regulations governing the payment of VA 
compensation.  

A higher initial 10 percent rating for patellofemoral 
syndrome with medial collateral ligament strain, prior to May 
3, 2007, is granted, subject to the laws and regulations 
governing the payment of VA compensation.  

A rating higher than 10 percent for patellofemoral syndrome 
with medial collateral ligament strain, including since May 
3, 2007, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


